DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-25, 27-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art cited of record does not anticipate individually or teach in combination the following limitations:

A lamp comprising: a light engine including at least one string of light emitting diodes (LEDs); an electronics package for energizing the light engine; a housing containing the light engine and the electronics engine; and at least one switch in electrical communication with the electronics package for selecting lighting characteristics for light to be emitted by the light engine, wherein the at least one switch is positioned on an exterior surface of the housing, wherein the at least one switch for selecting at least one lighting characteristics for light to be emitted by the light engine selects lumen setting for the light.

A lamp comprising: a light engine including at least one string of light emitting diodes (LEDs); an electronics package for energizing the light engine; a housing containing the light engine and the electronics engine; and at least one switch in electrical communication with the electronics package for selecting lighting characteristics for light to be emitted by the light engine, wherein the at least one switch is positioned on an exterior surface of the housing, wherein the at least one switch for selecting at least one lighting characteristics for light to be emitted by the light engine selects color correlated temperature settings for the light.

A lamp comprising: a light engine including at least one string of light emitting diodes (LEDs); an electronics package for energizing the light engine; a housing containing the light engine and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/            Primary Examiner, Art Unit 2875